MEMORANDUM OF DECISION
Stanley C. and Kathy C., father and mother of Stanley C., Jr., Sandra C., and Dusty C., appeal from a judgment of the District Court (Biddeford) terminating their parental rights. 22 M.R.S.A. § 4055 (Supp. 1987). On appeal, they challenge the sufficiency of the evidence supporting the order of termination.
Examining the evidence in a light most favorable to the parly prevailing in the District Court, we conclude that the evidence sufficiently supports the factfinder’s conclusion that the statutory requirements for termination of parental rights were proved to a high degree of probability. See In re Maria C., 527 A.2d 318, 319 (Me.1987); In re John Joseph V., 500 A.2d 628, 629 (Me.1985).
The entry is:
Judgment affirmed.